DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 16 recites “The system" (line 1) and “the instructions” (line 1).  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,210,893 B2, claims 1-20 of U.S. Patent No. 11,074,779 B2, and claims 1-20 of U.S. Patent No. 11,386,751 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same subject matter at varying degrees of generality.  

Prior Art
There are currently no prior art rejections against claims 1-20.
The closes prior art or record includes Higgins et al., US 2019/0043306 A1 (hereinafter Higgins), Paulsen et al., US 2010/0106611 A1 (hereinafter Paulsen), Donald et al., US 2003/0022719 A1 (hereinafter Donald), and Walker et al., US 2006/0211493 A1 (hereinafter Walker).
Higgins discloses tracking the sources of various funds transferred into the system as such funds are transferred between various system components (Higgins [0013]).  In these embodiments, when funds are transferred into the system from a funding source, the system tracks the identity of the source where such funds originated. Moreover, as the funds are transferred from one account of one system component to another account of another system component, the system continues to track the identity of the source of such transferred funds (Higgins [0013]).  This tracking provides that the source of funds is identified or otherwise referenced in the various system transactions and intra-system transfers which occur in association with the various movements of the funds (Higgins [0013]).  As such, to account for at least the different funding sources which contribute to zero, one or more cashless wagering accounts and zero, one or more gaming establishment retail accounts accessible by a player, the system tracks the funding source of any funds transferred into the system (Higgins [0013]).  Moreover, to account for the regulatory need to ensure that funds transferred into a cashless wagering system from one funding source are transferred out of the cashless wagering system to the same funding source from which such funds were obtained, for different movements of funds between the different system components, the system tracks the funding source in association with such fund movements (Higgins [0013]).  This tracking of funds into the system and within the system by funding source provides that upon an account cashout event, the system can transfer funds from the various system accounts back to the corresponding funding source from which the funds were initially received (Higgins [0013]).  Such a configuration provides that despite the utilization of multiple different or separate funding sources to establish the balance of one or more accounts within the system, the system disclosed herein tracks the funds associated with such multiple funding sources to comply with the various regulations which govern the use of such accounts (Higgins [0013]).  By associating the funding source with each amount of funds of each of the accounts or balances maintained by the different components of the system, upon a request to transfer an amount of funds to an external account associated with the player, the system complies with various regulations which limit the amount that can be transferred back to a given funding source (Higgins [0065]).  Higgins fails to disclose determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
Paulsen discloses a system for monitoring a compulsive spending behavior of a customer (Paulsen [0015]).  The system includes a processor and a memory, and the processor is configured for:  (1) storing, in the memory, information associated with each of one or more requests from the customer to conduct financial transactions with a merchant, the information comprising an amount of funds; (2) receiving a new request comprising a new amount of funds to conduct a financial transaction with the merchant; (3) in response to receiving the new request, retrieving a total amount of funds stored in the memory; (4) comparing a sum of the total amount of funds and the amount of funds in the new request with a pre-determined acceptable limit; and (5) in response to the sum exceeding the pre-determined acceptable limit, notifying one or more of the customer, a payment source associated with the customer, or the merchant that the pre-determined acceptable limit has been exceeded (Paulsen [0015]).  In a particular embodiment, the information stored in the memory further comprises a date on which each request was received by the merchant; and the processor is further configured for comparing the sum of the total amount of funds stored in the memory within a particular time period and the amount of funds in the new request with the pre-determined acceptable limit (Paulsen [0015]).  Paulsen fails to disclose:  determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
Donald discloses a system for regulating gambling and a smart card for use in the system which includes (a) identifying a person; (b) issuing a person with a smart card having clock means or clock reader means with the capability of determining a time period and having a purse associated with the clock or clock reader being able to limit an electronic value input and/or output from the purse on the smart card for a predefined period; (c) setting a maximum input and/or output limit for a predefined period; (d) providing one or more gaming venues having card readers able to interact with the smart cards; and (e) providing linkage to financial sources for electronically transferring verifiable funds to the smart card which are able to be selectively transferred to a gaming venue when the user wishes to undertake a gambling activity; whereby the person can use the smart card to undertake gambling at regulated gambling establishments and have the total amount of accessible funds limited throughout all the regulated gambling establishments for a set period (Donald [Abstract]).  An application is installed into a smart card chip which regulates the amount that can be deposited into the player's smart card purse and spent within any given month or other fixed period of time (Donald [0079]).  However, winnings do not affect the regulated maximum amount that may be deposited onto the regulated ABC smart card for gambling in any given month (Donald [0074]).  Thus, Donald fails to disclose determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
It is believed that many people lack self-control over their gambling behavior (Walker [0007]).  To curtail problem or compulsive gambling, some states, through legislation and/or regulation, now require casino operators to manage or consult "self-exclusion" lists of players who voluntarily wish to be banned from casino premises (Walker [0007]).  However, an ongoing need exists for additional tools that enable players and others to limit and/or manage gaming behavior (Walker [0007]).  Users and/or third parties (e.g., spouses, creditors, taxing authorities such as the Internal Revenue Service) may wish to designate, prior to a user's gambling experience, how specifically any resulting gambling winnings will be paid (to whom, in what amount, when) (Walker [0219]).  Often, a user has preconceived ideas about what to do with his winnings at a casino, or what to do when he wins, or loses (Walker [0219]).  Too often, a user leaves a casino wishing he had quit when he was up one hundred dollars ($100), or wishing he hadn't gone to the ATM a second time, etc. (Walker [0219]).  Therefore, a user may input rules that will govern his actions at the casino (Walker [0219]).  Remote from the emotions and pressures of the casino floor, the user will better be able to decide how to handle his money (Walker [0219]).  If rules have been registered in association with the user, and if any applicable conditions have been satisfied (e.g., a threshold number of wagers have been placed in a given period of time), the gaming machine and/or computer associated therewith may execute an appropriate action, such as by restricting the user’s ability to use, access or liquidate winnings (Walker [0341]-[0344]).  One set of rules a user and/or third party might input describes how the user will allocate winnings among various causes (Walker [0220]).  For example, the user and/or third party may wish to allocate two percent (2%) of winnings to pay for his hotel bill, three percent (3%) to pay for a credit card bill, ten percent (10%) to go into a gift fund for his wife, and three percent (3%) to go toward his child's college tuition (Walker [0220]). With these rules in place, the controller may set up multiple accounts for the user, and have the casino server automatically divert portions of the user's winnings to the designated accounts (Walker [0220]).  Walker fails to disclose storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715